DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-11, 13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “constructing a fault training sample set, wherein said fault training sample set comprises a plurality of state categories and the electrical characteristic parameters of at least one node in said circuit to be detected…inputting said fault training sample set to said neural network model to train said neural network model, to acquire the trained neural network according to said fault sample target set, wherein said neural network is used to acquire the state category of said circuit to be detected” in combination with all the limitations of claim 1.
Claims 3, 4, 6-10, 18 and 19 are dependent on claim 1 and are therefore also allowed.
Regarding claim 11, prior art does not disclose or suggest: “a training sub-module, connected to said module constructing sub-module, said training sample set constructing sub-module and said detection module respectively… and configured to acquire said fault sample target set and said neural network model, input said fault training sample set to said neural network model, and train said neural network according to said fault sample target set to obtain a trained neural network” in combination with all the limitations of claim 11. 
Claims 13, 15-17 are dependent on claim 11 and are therefore also allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/F.P/Examiner, Art Unit 2868      

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
1/16/2021